Citation Nr: 0836854	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-08 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung condition, to 
include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for a lung condition, in particular mixed 
obstructive/restrictive lung disease, secondary to 
mediastinal lipomatosis.  He claims that his current lung 
condition was caused by his exposure to asbestos while 
serving on the U.S.S. Ticonderoga.  

The veteran's service treatment records indicate a finding of 
a pulmonary lesion from a routine chest x-ray in August 1970.  
However, theveteran's chest x-ray for his separation 
examination in May 1971 was normal.  

The veteran's post-service private medical records from the 
Tulsa Regional Medical Center indicate a diagnosis of mixed 
obstructive/restrictive lung disease secondary to mediastinal 
lipomatosis in 2005.  A PCC Ambulatory Encounter Record from 
August 2005 describes the veteran's condition as chronic 
obstructive pulmonary disorder.  However, the records do not 
provide an opinion as to whether the veteran's current lung 
condition is related to his in-service pulmonary lesion, or 
is related to asbestos exposure.

The Board notes that the veteran has never received a VA 
examination regarding his lung condition.  VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  In light of the veteran's service treatment 
records evidencing a pulmonary lesion while in service, the 
possibility of exposure to asbestos while in service, and the 
veteran's current diagnosis of various lung conditions, the 
Board believes that the veteran should be afforded a VA 
examination to determine the nature and etiology of his 
condition and whether it is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical evidence pertinent to 
the veteran's claim.  

2.  If it is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's lung 
condition. A comprehensive medical history 
of the condition at issue, to include 
smoking and occupational exposure, should 
be obtained.

The examiner must review the veteran's 
claims folders, paying particular 
attention to the veteran's service 
treatment recording indicating a pulmonary 
lesion in August 1970. Any indicated 
studies should be performed.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's lung 
condition is related to any incident of 
his military service, to include exposure 
to asbestos.  The rationale for the 
opinion must also be expressed.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

